Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
 	The closest prior art to Applicant’s claimed invention is Hart (US Patent No. 7,048,185) and Adachi et al (US Patent No. 7,228,125). Hart teaches a system which includes inspection, service, and repair components. The inspection component requests a system to provide an inspection checklist for a requested equipment for display on the device in response to an inspection request. The service component requests the system to provide service information for various service points of the requested equipment for display on the device in response to a service request. Adachi et al teaches a specific inspection item acquisition screen which is then displayed on the display.  By performing a specific operation on this screen, an inspection form checklist for a hydraulic excavator is received and then downloaded. The inspection form, which lists a plurality of inspection items in correspondence to the individual parts of the hydraulic excavator to be inspected, also 
 	However, Hart and Adachi et al taken alone or in combination fails to teach or suggest display a first data screen on the display screen after the portable device is synchronized with the computing system, wherein the first data screen comprises the current checklist and the checklist item, wherein the checklist item comprises a link to a second data screen; and display the second data screen after the link is activated, wherein the second data screen comprises current supplemental information associated the service operation and the checklist item, wherein the current supplemental information facilitates improved execution of the service operation.as recited in claim 1.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
 	As per dependent claims 2-20 these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claim 1. Therefore, these dependent claims are allowable for the same reason set forth above. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Terminal Disclaimer
The terminal disclaimer filed on June 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10/204,322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form.
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571) 272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Romain Jeanty/
Primary Examiner, Art Unit 3623